 

Case 1:17-cv-06788-GBD-DCF Document 46 Filed 11/16/20 Page Lobe.

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YZI DEL CARMEN ROJAS,

Plaintiff, : MEMORANDUM DECISION
AND ORDER

 

-against-

17 Civ. 6788 (GBD) (DCF)
ANDREW M. SAUL!,

Commissioner of Social Security,

Defendant.

GEORGE B. DANIELS, United States District Judge:

On September 6, 2017, Plaintiff Yzi Del Carmen Rojas commenced this action against
Defendant Commissioner of Social Security, pursuant to Section 205(g) of the Social Security Act,
42 U.S.C. § 405(g), seeking review of an administrative law judge’s decision denying Plaintiff
disability insurance benefits. (Compl., ECF No. 1.) On March 15, 2019, this Court granted
Plaintiff's motion for judgment on the pleadings under Federal Rule of Civil Procedure 12(c), and
remanded Plaintiff's case to the Social Security Administration for further proceedings. See Rojas
v. Berryhill, 368 F. Supp. 3d 668, 670 (S.D.N.Y. 2019). After remand, the parties began
negotiating attorneys’ fees under the Equal Access to Justice Act (S“EAJA”), 28 U.S.C. § 2412.
(ECF No. 25.) While the parties were able to agree in principle to a fee payment, they were unable
to execute a proposed stipulation. (/d.) On July 1, 2019, Plaintiff filed a motion seeking to reopen

the case for the purpose of awarding attorneys’ fees under the EAJA. (ECF No. 28.)

 

' Andrew M. Saul, having been appointed Commissioner of the Social Security Administration (“SSA”),
has been substituted as Defendant in this case for Acting Commissioner Nancy A. Berryhill, under Rule
25(d) of the Federal Rules of Civil Procedure.

 
Case 1:17-cv-06788-GBD-DCF Document 46 Filed 11/16/20 Page 2 of 3

Before this Court is Magistrate Judge Debra Freeman’s May 1, 2020 Report and
Recommendation (the “Report”), recommending that the case be reopened and that Plaintiff's
motion for attorneys’ fees under the EAJA be granted to the extent that the Defendant is ordered
to pay — directly to the Plaintiff — the amount of $7,840.38. (Report, ECF No. 32, at 12.) The
Report further recommends that Plaintiff's separate motion for oral argument be denied. (/d.)
Magistrate Judge Freeman advised the parties that, under 28 U.S.C. § 636(b)(1) and Federal Rule
of Civil Procedure 72(b), failure to file timely objections to the Report would constitute a waiver
of those objections on appeal. (/d. at 12-13.) No objections have been filed. Having reviewed
the Report for clear error and finding none, this Court ADOPTS the Report in full.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A
magistrate judge’s report to which no objections are made is reviewed for clear error. See
Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear
error is present when, “upon review of the entire record, [the court is] left with the definite and
firm conviction that a mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d
Cir. 2006) (citation omitted).

Magistrate Judge Freeman conducted a thorough and careful inquest on attorneys’ fees.
(Report at 8-12.) Additionally, after holding a telephone conference and narrowing the issues
presented in the case, Magistrate Judge Freeman appropriately denied Plaintiff's request for oral
argument. (Report at 1-2, 12.) This Court has reviewed the Report, and finds no error, clear or

otherwise. Accordingly, this Court adopts Magistrate Judge Freeman’s recommendation to award

 
Case 1:17-cv-06788-GBD-DCF Document 46 Filed 11/16/20 Page 3 of 3

attorneys’ fees and expenses of $7,840.38 directly to the Plaintiff for the reasons stated in the
Report.
Plaintiffs motion for attorneys’ fees, (ECF No. 28), is GRANTED. Plaintiff's motion for

oral argument, (ECF No. 38), is DENIED. The Clerk of the Court is directed to close the motions

accordingly.

Dated: New York, New York
November 16, 2020
SO QRDERED.

Dain, 6 Dye

ROEF. DANIELS
hited States District Judge

 

 
